       Case 2:13-cr-00257-APG-PAL Document 406 Filed 03/01/21 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                            UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                    Case No. 2:13-cr-00257-APG-PAL-4
10
                    Plaintiff,                    Seventh Stipulation to Continue
11
                                                  Revocation Hearing
           v.
12
     Jose Flores,
13
                    Defendant.
14
15
16         The parties jointly request that this Court vacate the March 4, 2021,

17   revocation hearing and continue it for at least 30 days because if Flores remains

18   in compliance with drug-testing requirements until April 1, 2021, Probation and

19   the government will move to dismiss the petition, which would obviate the need

20   for a hearing.

21         DATED: March 1, 2021.

22    Rene L. Valladares                       Nicholas A. Trutanich
23    Federal Public Defender                  United States Attorney

24      /s/ Erin Gettel                          /s/ Susan Cushman
      By_____________________________          By_____________________________
25
      Erin Gettel                              Susan Cushman
26    Assistant Federal Public Defender        Assistant United States Attorney
       Case 2:13-cr-00257-APG-PAL Document 406 Filed 03/01/21 Page 2 of 2




 1                          UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
     United States of America,                    Case No. 2:13-cr-00257-APG-PAL-4
 5
                    Plaintiff,                    Order Granting Seventh
 6
                                                  Stipulation to Continue
 7         v.                                     Revocation Hearing
 8   Jose Flores,
 9                  Defendant.
10
11
12         Based on the stipulation of counsel, the Court finds that good cause exists
13   to vacate and continue the revocation hearing.
14         IT IS THEREFORE ORDERED that the revocation hearing currently
15   scheduled for March 4, 2021, at 9:30 a.m. is vacated and continued to April 15,
16   2021, at 10:30 a.m. in Courtroom 6C.
17                       1
           DATED: March ____, 2021.
18
19
                                            Andrew P. Gordon
20                                          United States Disrict Judge
21
22
23
24
25
26
                                              2
